              Case 2:20-mj-00616-JLW Document 15 Filed 10/08/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    UNITED STATES OF AMERICA,

9                               Plaintiff,                 CASE NO. MJ20-644

             v.                                            ORDER REVOKING
10
                                                           APPEARANCE BOND AND
     DOUGLAS BRADEN SMYSER,                                DETAINING DEFENDANT
11

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          The Probation and Pretrial Services Office in this alleges defendant violated conditions of

18   supervision by using controlled substances, attempting to evade and tamper with production of

19   valid urine sample for drug testing and committing new crimes. Defendant has long struggled

20   with substance abuse, no longer is able to live with his parents, and appears to no longer be able

21   to control his drug use. He poses a risk the community due to his continued drug use and

22   criminal conduct. The appearance bond and release order issued earlier, Dkt. 10, is revoked and

23   defendant shall remain in custody.

            It is therefore ORDERED:
     ORDER REVOKING APPEARANCE BOND
     AND DETAINING DEFENDANT - 1
                Case 2:20-mj-00616-JLW Document 15 Filed 10/08/20 Page 2 of 2




1           (1)     Defendant shall be detained pending trial and committed to the custody of the

2    Attorney General for confinement in a correctional facility separate, to the extent practicable,

3    from persons awaiting or serving sentences, or being held in custody pending appeal;

4           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

5    counsel;

6           (3)     On order of a court of the United States or on request of an attorney for the

7    Government, the person in charge of the correctional facility in which Defendant is confined

8    shall deliver the defendant to a United States Marshal for the purpose of an appearance in

9    connection with a court proceeding; and

10          (4)     The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 8th day of October, 2020

13

14                                                                        A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23



     ORDER REVOKING APPEARANCE BOND
     AND DETAINING DEFENDANT - 2
